Mr. Presiding Justice Fitch delivered the opinion of the court. 2. Reformation of instruments, § 2*—when a lease may be reformed for mutual mistake or fraud. Where a lease with a cancellation clause was executed by the owners who understood that it was according to an agreement to let the premises in question for a certain number of years, the use of a form essentially different from the one agreed upon was held to be either the result of mutual mistake, or the lessee corporation was guilty of fraud in its procurement, so that upon either ground the owners were entitled to reformation in equity by a decree striking the cancellation clause from the lease.